ON PETITION FOR REHEARING
GIVAN, Justice.
In its petition for rehearing, appellant alleges this Court did not address the issue of whether the findings support the judgment, both as to the amount of damages allowed appellees by reason of the defective automobile and the amount of attorney's fees awarded by the trial court.
As pointed out in our original opinion, General Motors Corp. v. Zirkel (1993), Ind., 613 N.E.2d 30, there was conflicting evidence as to the extent of any defect in the automobile and the amount of damages resulting to the appellees. Among other things, the appellant argues the trial court did not allow sufficient setoff to provide for the use the appellees had of the automobile during the time it was in their possession. They point out the odometer showed 9,000 miles on the vehicle at the time it was returned to appellant. However, the evidence shows that the automobile was returned to appellant many times and was driven by appellant's mechanics many times. There is ample evidence to support the trial court's finding, taking into consideration the number of miles put on the vehicle in returning it to the dealer and in the dealer's road testing of the vehicle. There is ample evidence in this case to support the judgment of the trial court.
As to the attorney fees, both sides presented evidence as to how many hours were spent or should have been spent in the preparation of this case and what the hourly charge therefor should be. The trial court's ruling was well within the evidence presented. It would be improper for this Court to substitute its judgment for the trial court's in this situation. See In re Marriage of Boren (1985), Ind., 475 N.E.2d 690; In re Estate of Kroslack (1991), Ind.App., 570 N.E.2d 117; Gibson-Lewis Corp. v. Northern Indiana Public Serv. Co. (1988), Ind.App., 524 N.E.2d 1316.
The trial court is affirmed.
SHEPARD, C.J., and DeBRULER, DICKSON and KRAHULIK, JJ., concur.